UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4396


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ASHLEY NICOLE BRUMFIELD,

                    Defendant - Appellant.



                                      No. 17-4397


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ASHLEY NICOLE BRUMFIELD,

                    Defendant - Appellant.



Appeals from the United States District Court for the Southern District of West Virginia,
at Huntington. Robert C. Chambers, District Judge. (3:10-cr-00227-2; 3:12-cr-00077-1)


Submitted: November 30, 2017                                   Decided: January 8, 2018
Before NIEMEYER, AGEE, and HARRIS, Circuit Judges.


Affirmed in part and reversed in part by unpublished per curiam opinion.


Christian M. Capece, Federal Public Defender, Jonathan D. Byrne, Research & Writing
Specialist, Lex A. Coleman, Assistant Federal Public Defender, Charleston, West
Virginia, for Appellant. Carol A. Casto, United States Attorney, Joseph F. Adams,
Assistant United States Attorney, Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Ashley Nicole Brumfield appeals the 10-month concurrent sentences imposed

following revocation of two supervised release terms for drug convictions in 2010 and

2012. Brumfield first contends that the supervised release term on her 2010 conviction

had expired before the probation officer filed the petition for revocation and, therefore,

the district court was without jurisdiction to review the petition and impose a sentence on

that case. Brumfield also contends that the court violated the rule established in Tapia v.

United States, 564 U.S. 319 (2011), by improperly basing its sentencing decision on its

concern for her rehabilitative needs. Under the deferential plain error standard of review

applicable here, we agree with Brumfield as to the first argument; however, we disagree

with her as to the second.

       Where, as here, a defendant presents a claim for the first time on appeal, we

review only for plain error. United States v. McNeal, 818 F.3d 141, 148 (4th Cir.), cert.

denied, 137 S. Ct. 164 (2016). To demonstrate plain error, a defendant must show “that

there was an error, the error was plain, and the error affected [her] substantial rights.”

United States v. Mills, 850 F.3d 693, 696 (4th Cir. 2017) (brackets and internal quotation

marks omitted) cert. denied, ___ S. Ct. ___, No. 16-9676, 2017 WL 2734964 (U.S.

Oct. 2, 2017). Even where a defendant satisfies these requirements, we need only correct

the error if it “seriously affects the fairness, integrity or public reputation of judicial

proceedings.” Molina-Martinez v. United States, 136 S. Ct. 1338, 1343 (2016) (internal

quotation marks omitted).



                                            3
      With respect to the 2010 case, the Government concedes that the district court was

without jurisdiction to review the revocation petition. We agree. Therefore, we reverse

the revocation and imposition of a 10-month term of imprisonment based on this portion

of the revocation judgment. See 18 U.S.C. § 3583(i) (2012) (district court may only

revoke a term of supervised release when a warrant or summons has been issued before

the term expired).

      Next, we review Brumfield’s claim of procedural sentencing error in connection

with her 2012 case. Unlike the portion of the revocation judgment attributable to the

2010 case, the Government has not conceded the impropriety of the revocation judgment

attributable to this case. We have independently reviewed the record and we conclude

that the district court did not plainly err in revoking Brumfield’s term of supervised

release and sentencing her to a 10-month term of imprisonment in connection with the

2012 case.

      Accordingly, we reverse the revocation of the term of supervised release and

resulting 10-month sentence in the 2010 case, United States v. Brumfield, No. 17-4396

(4th Cir. 2017), and affirm Brumfield’s 10-month revocation sentence in connection with

the 2012 case, United States v. Brumfield, No. 17-4397 (4th Cir. 2017). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                   AFFIRMED IN PART;
                                                                    REVERSED IN PART


                                            4